Citation Nr: 1102044	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  03-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as bronchitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.  
The Veteran also served on active duty for training (ACDUTRA) in 
the Army National Guard from January 2, 2002 to January 16, 2002, 
and had subsequent periods of ACDUTRA and inactive duty for 
training (INACDUTRA) from May 1966 to July 1970, and from August 
1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which, inter alia, denied the Veteran's July 
2001 claim for service connection for a respiratory disability, 
claimed as bronchitis.

In a May 2003 correspondence, the Veteran withdrew his request 
for a hearing before the Board, and indicated that he would like 
to appear at a hearing before a Decision Review Officer (DRO).  
Subsequently, in a June 2003 statement, the Veteran noted that he 
wanted to appear at a VA examination in lieu of a hearing before 
a DRO.  Because the Veteran no longer wishes to appear at a 
hearing, his request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.704(e). (2010).  

In February 2006 and September 2009, the Board remanded the issue 
to the RO for additional development.  The case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is competent and credible evidence that the Veteran was 
diagnosed with bronchitis during a period of ACDUTRA.

2.  There is competent and credible evidence relating the 
Veteran's current diagnosis of bronchitis to his ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bronchitis have been met.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated October 2001, March 2008, and November 2009, 
provided to the Veteran before the February 2002 rating decision, 
the June 2009 supplemental statement of the case, and the 
September 2010 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in November 2009.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
November 2009, the RO readjudicated the claim in a supplemental 
statement of the case in September 2010.  Thus, the timing defect 
in the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in a February 
2006 remand, instructed the AOJ to verify the Veteran's periods 
of active duty service, periods of inactive duty for training 
service (INACDUTRA), dates of paid inactive duty for training 
service, and dates of unpaid inactive duty for training service 
in the Army National Guard.  In a September 2009 remand, the 
Board instructed the AOJ to provide the Veteran with notice 
consistent with the requirements of Dingess; request that the 
National Personnel Records Center (NRPC) or the service 
department verify all periods of the Veteran's service in the 
National Guard, to include verification of all dates of the 
Veteran's active duty for training (ACDUTRA) and INACDUTRA; and 
provide the Veteran with a comprehensive VA examination to 
determine the nature and etiology of his respiratory disorder, 
claimed as bronchitis.

The Board finds that the AOJ has complied with those 
instructions.  It verified the Veteran's periods of active 
service, ACDUTRA, and INACDUTRA via an Army National Guard 
Retirement Points History Statement, although that document 
specified only the number of ACDUTRA and INACDUTRA points 
annually, and not the specific dates of said service.  
Additionally, it provided the Veteran with a letter compliant 
with Dingess in November 2009.  Finally, it provided the Veteran 
with a comprehensive VA examination in July 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, VA treatment records, and 
private treatment records have been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his respiratory 
disorder, claimed as bronchitis.  Absent any evidence showing 
that the Veteran is in receipt of said benefits for his claimed 
disorder, VA need not attempt to obtain his SSA records.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury (but not 
disease) incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred, or aggravated, while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty other than full-time duty performed by a 
member of the Reserves or the National Guard of any State.  38 
C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.

Analysis:  Service Connection for a Respiratory Disorder, Claimed 
as Bronchitis

VA has obtained the Veteran's Army National Guard Retirement 
Points History Statement.  That document indicates that the 
Veteran served for 15 days of ACDUTRA (15 points) and 20 days of 
INACDUTRA (40 points) from August 1, 1997 to July 31, 1998; 14 
days of ACDUTRA and 24 days of INACDUTRA from August 1, 1998 to 
July 31, 1999; 16 days of ACDUTRA and 20 days of INACDUTRA from 
August 1, 1999 to July 31, 2000; 15 days of ACDUTRA and 20 days 
of INACDUTRA from August 1, 2000 to July 31, 2001; 15 days of 
ACDUTRA and 18.5 days of INACDUTRA from August 1, 2001 to July 
31, 2002; and 5 days of ACDUTRA and 14 days of INACDUTRA from 
August 1, 2002 to February 16, 2003.  The specific dates of 
ACDUTRA and INACDUTRA within those ranges are not indicated.

The Veteran's only specific dates of ACDUTRA known to VA are 
January 2, 2002 through January 16, 2002, based on the Veteran's 
orders to report.  No other orders to report are of record.

Consistent with the Veteran's claim, his service treatment 
records show no evidence of any complaints, diagnoses, or 
treatment for any respiratory disorder throughout his active 
service from July 1964 to May 1966.  In his July 1964 Report of 
Medical Examination, a clinician found that the Veteran's lungs 
and chest were normal.  Likewise, in his May 1966 Report of 
Medical Examination, a clinician again found that the Veteran's 
lungs and chest were normal.  Additionally, the Veteran checked 
boxes in his May 1966 Report of Medical History indicating that 
he did not have, and had never had, whooping cough, asthma, 
shortness of breath, pain or pressure in his chest, or a chronic 
cough.

In a November 1969 Report of Medical History, the Veteran again 
checked boxes indicating that he did not have, and had never had, 
asthma, shortness of breath, pain or pressure in his chest, or a 
chronic cough.  The Veteran checked those same boxes again in his 
July 1997 Report of Medical History.  Additionally, in his July 
1997 Report of Medical Examination, a clinician again determined 
that his lungs and chest were normal.

In July 2000, in response to complaints by the Veteran, both an 
in-service clinician and a VA clinician diagnosed the Veteran 
with bronchitis.

In a July 2001 Report of Medical Examination, a clinician again 
determined that the Veteran's lungs and chest were normal.

An in-service clinician diagnosed the Veteran with acute 
bronchitis in January 2002.  Later in January 2002, an in-service 
clinician again diagnosed the Veteran with bronchitis, and noted 
that the Veteran had a cough with sputum, chest pain, and sinus 
congestion for six days, but no fever, sore throat, dyspnea, or 
dizziness.  In an accompanying Individual Sick Slip, the 
Veteran's bronchitis was designated as an illness rather than an 
injury.

The Veteran's private physician, Dr. A.F. Cuadrado, diagnosed the 
Veteran with sleep apnea based on the results of a pulmonary 
function test (PFT) in February 2003.

Also in February 2003, the Veteran explained that he was claiming 
service connection for bronchitis "as a result of active 
military service with the PR ARMY National Guard active duty 
training period during July 2000.  I am not claiming [it] as due 
to the result of military service from 1964 to 1966."

Another private physician, Dr. F.S. Padilla, diagnosed the 
Veteran with bronchitis in July 2005.

VA provided the Veteran with an examination of his claimed 
respiratory disorder in July 2010.  The examiner reviewed the 
Veteran's claims file and medical records.  The Veteran reported 
that he developed a severe persistent cough in service due to 
exposure to too much dust.  The Veteran also reported 
experiencing intermittent episodes of shortness of breath and a 
persistent nonproductive cough at least once or twice a month 
when he is in a dusty environment.  On examination, the VA 
examiner found that the Veteran had normal diaphragm excursion, 
normal chest expansion, no conditions that may be associated with 
pulmonary restrictive disease, and no chest wall scarring or 
deformity.  The VA examiner noted that x-ray tests showed no 
radiographic evidence of acute pulmonary abnormality.  The VA 
examiner diagnosed the Veteran with asthma, with associated 
bronchitis.  She noted that the effects on his usual occupation 
are easy fatigue and dyspnea, and the effects on his occupational 
activities are lack of stamina, weakness, and fatigue.  She 
further noted that the effects on his usual daily activities are 
easy fatigue and dyspnea.  The VA examiner opined that "the 
Veteran's respiratory condition had its initial manifestations 
during [the] year 2000.  It is noted that in that year, starting 
from June 2000, the Veteran had multiple medical visits due to 
his respiratory complaints suggestive of hyperreactive airways.  
It is my opinion that his respiratory condition was not incurred 
and was not aggravated between January 2, 2002 and January 16, 
2002.  As per claim folder, medical record and Veteran's 
interview, he persists today with the same signs and symptoms 
that he reported in the year 2000."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner and private 
and VA clinicians are so qualified, their medical findings 
constitute competent medical evidence.

Because the Veteran's Compensation and Pension (C&P) examination 
was conducted by a competent physician who fully described the 
functional effects caused by the Veteran's disorder on his 
occupational functioning and daily activities, the Board finds 
that the Veteran's examination was adequate.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA 
examiner considered the Veteran's claims file and medical history 
in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 
VA examiner provided an etiological opinion, complete with the 
rationale described above .  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

The Veteran is competent to observe that he has had intermittent 
episodes of shortness of breath and persistent nonproductive 
cough once or twice monthly since July 2000, and he is also 
competent to observe that he was serving on ACDUTRA at that time.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify 


the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In this case, the record contains no evidence to refute the 
Veteran's February 2003 contention that that he was serving on 
ACDUTRA with the Puerto Rico Army National Guard during July 2000 
at the time he was diagnosed with bronchitis.  The evidence of 
record shows only that he served on ACDUTRA for 16 days between 
August 1, 1999 and July 31, 2000.  The dates of ACDUTRA and 
INACDUTRA are significant in this case because most diseases, 
including respiratory diseases such as asthma and bronchitis, 
only warrant service connection if incurred during periods of 
active duty or ACDUTRA.  38 U.S.C.A. § 101(24)(C); 38 C.F.R. 
§ 3.6(a).

Because the Veteran has provided credible lay evidence that he 
was serving on ACDUTRA at the time of his documented July 2000 
in-service diagnosis of bronchitis, and because the VA examiner 
diagnosed the Veteran with asthma with associated bronchitis and 
opined that he persists with the same signs and symptoms that he 
reported in 2000, the Board finds that the benefit of the doubt 
rule applies.  Service connection for bronchitis therefore is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bronchitis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


